462 F.2d 1133
UNITED STATES of America, Plaintiff-Appellee,v.John Thomas FLOWER, Defendant-Appellant.
No. 31143.
United States Court of Appeals,
Fifth Circuit.
July 31, 1972.

Appeal from the United States District Court for the Western District of Texas, Adrian A. Spears, Chief Judge.
Maury Maverick, Jr., San Antonio, Tex., for defendant-appellant.
James W. Kerr, Jr., Asst. U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before COLEMAN, SIMPSON and RONEY, Circuit Judges.

BY THE COURT:

1
On June 12, 1972, the Supreme Court of the United States, 407 U.S. 197, 92 S.Ct. 1842, 32 L.Ed.2d 653 reversed the judgment of this Court, 452 F.2d 80, affirming the judgment of the United States District Court for the Western District of Texas in which John Thomas Flower was convicted of a violation of 18 U.S.C. Sec. 1382.


2
Now, in obedience to the mandate of the Supreme Court, this case is remanded to the United States District Court for the Western District of Texas with directions, upon such remand, to vacate its judgment of conviction and to dismiss the information against the said John Thomas Flower.


3
So ordered.